DETAILED ACTION
	The receipt is acknowledged of applicant’s election filed 07/08/2021; IDS filed 04/14/2020; and IDS filed 01/17/2020.

	Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, species of hydrophobic agent for the binder and species of yeast for additional agent, claims 1-5, 7-10, 14, 15, 18-20, in the reply filed on 07/08/2021 is acknowledged.  The traversal is on the ground(s) that the burden on the patent office to consider all of the groups of claims together is less than the burden on applicants/public to prosecute/search the application/patent separately. This is not found persuasive because the search system and the focus of the invention are completely different, requiring an undue burden on the patent examiner. While searches may seem to be overlapping, however extensive since the patent examiner searches the databases mostly literally. Rarely do applicants present claims to an inventions where the distinctness of the invention are readily clear such as a chemical compound and a gene sequence. It is the responsibility of the examiner to enforce 35 USC 101, which allows the applicant to obtain a patent for a single invention. .
The requirement is still deemed proper and is therefore made FINAL.

Claims 6, 11-13, 16, 17, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/08/2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10, 14, 15, 20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims do not require additional elements that amount to significantly more than judicial exception. The rationale for this determination is explained below: 
The claims in this case read on a generic mixture of natural products comprising raw fibers and binder. Raw fibers can be grass and binder can be mud (clay) both are found in nature on the ground of any field where ruminant naturally eat.  The raw fibers and the binder are structurally the same as those products found in nature. The claims recite that the various components are from natural source and do not require that the Because the claims as a whole do not recite something significantly different than the natural products, i.e. the claims do not include elements in addition to the judicial exceptions that add significantly more to the judicial exceptions and also do not include features that demonstrate that the recited products are markedly different from what exist in nature, the claims as a whole are directed to ineligible subject matter.
With respect to the claimed composition claimed by claims 1, 4 and 15, there is no principal difference between the natural claimed elements and that used in the composition of claim 1. The composition of claim 1 uses mixture of raw fibers and binder. Grass reads on raw fibers and mud reads on binder. See Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 US 127, 131 (1948). As in Funk Brothers, Applicants did not create or alter the natural components in the composition, but simply put them together. These components existed in nature before used by applicant. At best, Applicant' contribution was recognizing that these natural products may have clinical uses in certain patient populations. Claims 1, 4 and 15 recite natural components put together, and the claimed natural components are altered less than the isolated nucleic acid in Myriad, where chemical bonds were severed to release the nucleic acid from the chromosome, see Myriad, 133 S. Ct. at 2118. Unlike the nucleic acid in Myriad, the claimed components of the instant product are chemically unchanged by mixing them together. 
Like Funk Brothers, and unlike Diamond v. Chakrabarty, 447 U.S. 303 (1980), the claimed elements of the instant composition were not a "product of human Diamond, 447 U.S. at 31 O, but rather an "aggregation of select" components from nature, unchanged individually in their chemical nature and not alleged to acquire new properties by their formulation together in any amount, see Funk Brothers, 333 U.S. at 131. In other words, there is nothing markedly different between the raw fibers and binder used in the instant composition and their natural products. Supreme Court precedent constrains us to find that neither isolating natural products nor combining them together represents an act of invention unless the combination results in something "markedly different", and no such result has been demonstrated in the instant case. See Myriad, 133 S. Ct. at 2117; Funk Brothers, 333 U.S. at 132.
Principles of Law 
"' [L]aws of nature, natural phenomena, and abstract ideas' are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S.Ct. 1289, 1293 (2012). 
"Myriad did not create anything. To be sure, it found an important and useful gene, but separating that gene from its surrounding genetic material is not an act of invention." Ass 'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17 (2013).
Regarding claims 2 and 3, applicant does not contend there are any changes to the used elements that result from the combination of elements in the amounts claimed by claims 2-3. The amounts claimed by claims 2 and 3 can be the grass soiled by the mud, so the grass forms the main bulk of the feed that is at least 20%.
Regarding claim 5, the mud or soil inevitably contains materials that are hydrophobic in nature.
claims 7-9, they are natural part of the grass and inherently long.
Regarding yeast claimed by claims 10 and 14, yeast present in nature in the soil as evidenced by the article “Yeast”, currently provided.  
Regarding the fibers protruding from the mixture of fibers and binder claimed by claim 15, grass in nature is protruding from the mud.
Applicants do not contend there are any chemical changes that result from forming the components into bolus that can be swallowed as claimed by claim 20.  
Accordingly, the claimed composition recites something that appears to be a natural product that is not markedly different in structure from naturally occurring elements and hence reads on a patent ineligible subject matter under the above guidelines mentioned.
The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. 
Courts decision rested upon an examination of the particular claims in light of the Court's precedents, specifically Bilski, Flook and Diehr. The Court repeated the long standing exceptions (laws of nature, natural phenomena, and abstract ideas) to categories of patent eligibility defined in 35 U .S.C. § 101. In conducting the analysis, the Court addressed the "machine-or-transformation" test explained in Bilski with a reminder that the test is an "important and useful clue" to patentability but that it Neilson, the Court pointed to an eligible process that included not only a law of nature (hot air promotes ignition) but also several unconventional steps (involving a blast furnace) that confined the claims to a particular, useful application of the principle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stumpe (DE 102009015558, IDS filed 01/17/2020) in view of Smallwood (WO 2016/144778, currently provided), and optionally in view of Verschaeve (WO 2010/143101, currently cited on PTO 892, copy was provided by applicant on 01/17/2020 however not listed on 1449).

Applicant Claims 
Applicant’s claim 1 is directed to a bolus for administration to a forestomach of a ruminant, wherein the bolus comprises a mixture of raw fibers and at least one binding agent.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Stumpe teaches bolus for improving ruminant forestomach activity and health comprising raw fibers that are chopped into stems having length of 5 cm to 8 cm (¶¶ 0011-0015, 0018, 0023). The raw fibers are hay or straw (¶ 0016). The raw fibers are placed in a capsule (¶ 0018). Figures of the reference show that the bolus is cylindrical in shape.   

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Stumpe teaches hay fibers, Stumpe however does not teach binding agent in the bolus as instantly claimed by claim 1.
	Smallwood teaches addition of edible lipid to hay feed of livestock to improve its nutritional value (abstract). The reference teaches treating hay with lipid by spraying a bale of hay, i.e. mixing lipid with the hay (page 6, lines 14-16). The mixture of hay and lipid provides essential fatty acids for health and improves nutritional values of hay, and ameliorates the health problem inherent with hay including mold–dust problem. The lipids soften and lubricate hay fibers and significantly improve hay fibers digestion therefore, irritation and inflammation of the digestive system are reduced (page 2, lines 3-12). The livestock includes ruminant such as cow and sheep (page 7, lines 5-7). The reference teaches feed comprising at least 2% by weight lipids and 98% hay (claim 1).
	Verschaeve teaches bolus for ruminant comprising raw fibers and 21.2% fat. The bolus can be retained in the forestomach (abstract; page 10, lines 5-12; table 1). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a bolus for ruminants comprising raw fibers as taught by Stumpe, and add lipid to the raw fiber bolus as taught by Smallwood.  One would have been motivated to do so because Smallwood teaches that addition of lipid to hay feed of livestock improves the hay nutritional value 
Further one having ordinary skill in the art would have combined both raw fibers and lipids in a bolus composition as taught by Verschaeve because Verschaeve teaches combination is suitable for bolus for ruminant that can be retained in the forestomach of ruminant.
Regarding the mixture of raw fibers with binding agent as claimed by claim 1, combination of Stumpe and Smallwood teaches mixture of raw fibers and lipids that reads on binding agent. 
Regarding the amount of binding agent of at least 20% as claimed by claim 2, Verschaeve teaches 20.21% fat, which reads on the binding agent, in the bolus composition. 
Regarding the amount of the fibers of at least 20% as claimed by claim 3, Smallwood teaches 98%.
Regarding claim 4 that the bolus substantially consists of mixture of raw fibers and binding agent, combination of the cited references teaches such a composition.
Regarding binding agent comprising hydrophobic properties as claimed by claim 5, lipids taught by both Smallwood and Verschaeve read on the hydrophobic binding agent.

Regarding the length of the raw fibers of 3 cm to 8 cm as claimed by claim 9, Stumpe teaches 5 cm to 8 cm that falls within the claimed length. 
Regarding claim 15 that the fibers protrude from the surface of the bolus, mixture of long fibers with lipid that is sprayed on the fibers as taught by Smallwood is expected to provide fibers protruding from the bolus.
Regarding capsule claimed by claim 18, it is taught by Stumpe.
 Regarding the shape of the bolus as claimed by claim 19, figures of Stumpe show that the bolus is cylindrical in shape.   
Regarding claim 20 that the bolus is in a shape that can be entirely swallowed by ruminant, cylindrical shape can be easily swallowed.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.
	 
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over –the combination of Stumpe and Smallwood and optionally  Verschaeve as applied to claims 1-5, 7-9, 15, 18-20 above, and further in view of Van Wesel (WO 2016/090366, currently provided).

Applicant Claims 
Claims 10 and 14 recite yeast in the bolus.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Stumpe and Smallwood and optionally Verschaeve are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	The references however do not teach yeast in the bolus as claimed by claims 10 and 14.
	Van Wesel teaches animal feed supplement suitable for ruminants in the form of bolus and comprising fibers, yeast and fat. Yeast and probiotics helps to protect animals from disease and stress (abstract; ¶¶ 0037, 0038, 0041, 0043).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide bolus comprising raw fibers and lipid as taught by the combination of Stumpe and Smallwood and optionally Verschaeve, and further add yeast to the bolus as taught by Van Wesel. One would have been motivated to do so because Van Wesel teaches yeast and probiotics helps 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./